Citation Nr: 1235736	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented with which to reopen a service connection claim for hypertension, and the related issue of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented with which to reopen a service connection claim for hypertension.

Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In May 2012, a Board video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the parties agreed to leave the record open for 30 days during which the Veteran could present additional evidence for the file.  No additional evidence has been added to the record subsequent to the hearing.  At the hearing, the parties also clarified that the Veteran was satisfied with the rating assigned for his service-connected diabetes.  That claim is not in appellate status before the Board.  

An October 2012 review of the Virtual VA (VVA) paperless claims processing system reveals that VA CAPRI records current to January 20, 2012, are in the Veteran's VVA file and are not physically in the claims folder.

A service connection claim for hypertension (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Service connection for hypertension was initially denied in a rating action of September 2002; the Veteran was notified in writing of that decision in September 2002 and he did not perfect a timely appeal with it and the decision became final.  

2.  The Veteran filed to reopen the service connection claim for hypertension in August 2006.

3.  Evidence added to the record since the September 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  A September 2002 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for hypertension, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The Board reiterates that because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA.  

Background

In January 2001, the Veteran filed an original service connection claim for high blood pressure.  

Service connection for hypertension was initially denied in a rating action dated in September 2002.  The RO explained that the service treatment records (STRs) contained no elevated blood pressure readings and that further, while there was a hypertension diagnosis of record, there was no indication that this was etiologically linked to service.  The Veteran was notified of this decision and of his appeal rights in September 2002, and did not file a timely appeal in conjunction with the September 2002 decision. 

Evidence before the RO at the time of the September 2002 decision included the Veteran's STRs which were negative for a diagnosis of hypertension.  Private medical records dated in July 2000 reflect that hypertension had been diagnosed at least as of that time.  

The Veteran filed to reopen the claim in August 2006, claiming that his hypertension was secondary to diabetes mellitus Type II.  The Veteran also requested that a service connection claim for diabetes also be reopened at that time.  Service connection for diabetes was established in a November 2009 rating action.  

Evidence added to the file subsequent to the September 2002 rating action includes a VA diabetes examination report of December 2009.  The history indicated that diabetes mellitus had been diagnosed in 1999.  It was also noted that hypertension had been diagnosed in 1990 and that the condition had been controlled since then on medication.  The examiner opined that hypertension was not due to and had not been aggravated beyond its natural progression by diabetes, reasoning that hypertension predated diabetes by 9 years.  It was further mentioned that the Veteran had other risk factors for aggravation of hypertension including tobacco use, alcohol abuse and obesity.

The Veteran presented testimony at a Board videoconference hearing held in May 2012.  At that time, the Veteran indicated that he was receiving private medical treatment in Salina, Kansas from Dr. W. and Dr. Y.  He specifically testified to the effect that Dr. Y. had opined that hypertension was related to his diabetes (p. 4).  

Analysis

The Veteran seeks to reopen a service connection for hypertension.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain conditions, including hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision. The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final decision on file addressing the claim is the September 2002 rating decision denying service connection for hypertension, which was not appealed and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim. 

In the September 2002 rating action, the denial of the Veteran's hypertension claim was primarily based on the fact that hypertension was not shown in service nor within the first post-service year, and that hypertension initially diagnosed years after service had not been etiologically related to service or any service connected disorder.  

Subsequent to that time, service connection was established for diabetes and the Veteran primarily contends that hypertension is secondary to diabetes.  As such, a matter critical to the resolution of the claim is whether evidence has been presented establishing or even suggesting that a nexus exists between currently manifested hypertension and service-connected diabetes.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Significantly, evidence added to the file subsequent to the September 2002 rating decision includes testimony presented by the Veteran in May 2012, to the effect that Dr. Y., his private treating physician from Salinas, Kansas, had opined that the Veteran's hypertension was related to his diabetes.  With regard to this lay evidence, the Board emphasizes that for the limited purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); See also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

This evidence, the Veteran's lay testimony presented in 2012, is clearly new.  Moreover, presuming such evidence is credible for the limited purpose of ascertaining its materiality, this evidence relates to the unestablished element of a possible nexus between currently claimed hypertension and service-connected diabetes.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In light of this holding, the Board concludes that the additional lay information provided by the Veteran is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).  

In summary, the aforementioned additional evidence received since the September 2002 rating decision is new; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for hypertension and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.  

ORDER

New and material evidence having been received to reopen the service connection claim for hypertension, the claim is granted to this extent.  


REMAND

In conjunction with the reopened claim seeking service connection for hypertension, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim for hypertension does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994)

The Veteran primarily contends that hypertension is secondary to his service-connected diabetes mellitus.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In testimony presented by the Veteran in May 2012, he indicated that Dr. Y., his private treating physician from Salinas, Kansas, had opined that the Veteran's hypertension was related to his diabetes.  He also mentioned receiving treatment from Dr. W. of Salinas, Kansas.  At this point, it does not appear that records of these private medical sources have been associated with the file.  Accordingly, such evidence will be sought for inclusion in the file.  

A review of the file also indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) since 2000 (see December 2009 VA examination report).  However, the records relating to the SSA decision and the decision itself have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.

As this matter is being remanded for the reasons set forth above, any ongoing VA medical treatment records shall also be obtained; in this regard the VVA file contains records current through January 20, 2012.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Should any of the pertinent aforementioned evidence be added to the file, the Board believes that in fairness to the Veteran and in order fulfill the duty to assist, a second VA opinion addressing the etiology of the Veteran's hypertension should be sought.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claims for hypertension.  Appropriate steps should be taken to obtain any identified records.  

2.  The Veteran's private medical records of Dr. W. and Dr. Y. of the Mowery Clinic in Salinas, Kansas should be obtained for the file (see Board hearing testimony p. 3-4).  Necessary authorization should be obtained in this regard.

Any additional evidence obtained should be added to the claims folder.  Should the evidence be proven unavailable, the RO is requested to follow the procedures under 38 C.F.R. § 3.159(e), relating to the duty to notify a claimant of the inability to obtain records, with appropriate documentation in the record.

3.  The RO/AMC shall obtain copies of all VA treatment records of the dating from January 20, 2012 to the present, and associate them with the claims file or the Veteran's virtual VA file.  

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  The RO/AMC shall obtain a medical opinion addressing the likely etiology of the Veteran's hypertension which he primarily maintains is secondary to service-connected diabetes mellitus.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner.  It is left to the discretion of the RO whether a full VA examination is required in this case in conjunction with obtaining the opinion.  

The examiner is asked to furnish an opinion with respect to the following questions: 

(a) Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence to, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed/manifested hypertension had its onset during service or during the first post service year (between August 1969 and August 1970; or is otherwise related to service (such as by virtue of chronic symptomatology/high blood pressure since service).  

b) The examiner is also requested to address whether currently manifested hypertension is at least as likely as not (at least a 50 percent probability), caused by service-connected diabetes.

(c) The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that diabetes aggravated (i.e., permanently worsened beyond the natural progress of the condition) hypertension.  If aggravation is found, the degree of aggravation should be specifically identified, to the extent possible.  

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinions.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  

7.  The RO/AMC will then readjudicate the service connection claim for hypertension on direct and secondary bases, to include review of the evidence added to the file since the issuance of the SOC in April 2010 and review of the evidence in the on-line VVA file.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afford the opportunity to respond.  The case shall then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for a VA examination if scheduled in connection with this Remand and to cooperate in the development of his case.  He is informed that failure to report for a scheduled VA examination without good cause may result in the denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


